Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan CN 204986668 (see English translation) in view of Roberts US Des 352,737.
 As for claim 1, Tan discloses a mount installed upon a window of a door of a law enforcement vehicle (matter of intended use not given patentable weight) comprising: an elongated back (1b, Fig 2); an elongated shroud opposite said back (1d, Fig 2, last paragraph of page 3); and a lower rest (as indicated below in Fig 2) extending outward from said back towards said shroud (see Fig 2).
Tan teaches a mounting plate but fails to specifically teach or disclose two spaced apart feet depending from said back; two spaced apart tabs, each tab extending outwardly from said back, each tab having two parts mutually collinearly extending, the tabs begin perpendicular to the feet.  Roberts teaches a window mounted lighted sign for vehicles that has spaced apart feet and spaced apart tabs that extend outwardly (indicated in Figure 1 below).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Roberts and substitute the tabs and feet in with the mounting members of Tan to allow the device to be more portable and mountable to the window of a vehicle.  One would have been motivated to make this combination/substitution to provide an alternate securing means that allows the device of Tan to be attached/detached to a vehicle window. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further rearrange the parts such that the spaced apart feet are depending from said back and each tab extends outwardly from said back, each tab having two parts mutually collinearly extending, the tabs begin perpendicular to the feet,  since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
. 
    PNG
    media_image1.png
    623
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    760
    media_image2.png
    Greyscale

As for claim 10, Tan discloses a mount installed upon a window of a door of a law enforcement vehicle (matter of intended use not given patentable weight)  comprising: an elongated back (1b, Fig 2); an elongated shroud opposite said back (1d, Fig 2, last paragraph of page 3); and a lower rest (as indicated below in Fig 2) extending outward from said back towards said shroud (see Fig 2); an upper rest spaced inward from said lower rest towards said shroud, said upper rest having a length and extending perpendicular to said back (as indicated below); said shroud spaced outwardly from said upper rest (see Fig 2).
Tan teaches a mounting plate but fails to specifically teach or disclose two spaced apart feet depending from said back; two spaced apart tabs, each tab having two parts mutually collinearly extending, the tabs begin perpendicular to the feet and each tab extending outwardly from said back;  Roberts teaches a window mounted lighted sign for vehicles that has spaced apart feet and spaced apart tabs that extend outwardly (indicated in Figure 1 below); each tab having two parts mutually collinearly extending (see L-shaped tabs mutually co-linearly extending), the tabs begin perpendicular to the feet and each tab extending outwardly from said back (see Fig 1 Roberts).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Roberts and substitute the tabs and feet in with the mounting members of Tan to allow the device to be more portable and mountable to the window of a vehicle.  One would have been motivated to make this combination/substitution to provide an alternate securing means that allows the device of Tan to be attached/detached to a vehicle window. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further rearrange the parts such that the two spaced apart feet depending from said back; two spaced apart tabs, each tab having two parts mutually collinearly extending, the tabs begin perpendicular to the feet and each tab extending outwardly from said back, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image3.png
    659
    580
    media_image3.png
    Greyscale

Claims 2, 3, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Roberts, and further in view of Lin US 2016/0305616.
As for claims 2 and 11, Tan discloses said lower rest adapted to receive a lighting system (see Fig 2, Tan lower rest receives substrate 1c and light source 2) but fails to teach said shroud having an arcuate form extending from said back downward towards said lower rest. 
Lin teaches a shroud having an arcuate form extending from a back downward to a lower rest (paragraph 0039, Fig 13). It would have been obvious for one having ordinary skill in the art to look to the teachings of Lin and utilize a curved shroud in with Tan for applications where changing the shape of the shroud or to further modify the light emitted through the device is desired.  One would have been motivated to make this modification to achieve a desired lighting device shape and/or to achieve a desired luminous output in Tan.
As for claim 3, Tan further discloses an upper rest spaced inward from said lower rest towards said shroud, said upper rest having a length and extending perpendicular to said back (as indicated below); said shroud 1d spaced outwardly from said upper rest (see Fig 2).
As for claims 8, 9, and 14, Tan discloses the device as discussed above, but fails to teach or disclose a knob upon one part of one tab mechanically engaging the second part of the tab wherein the second part slidingly extends collinear from the one part; and another knob upon one part of the other tab mechanically engaging the second part of the other tab wherein the second part slidingly extends collinear from the one part. Tan in view of Roberts discloses the claimed invention except that the device is connected utilizing brackets (7, Tan) and brackets with suction cups (Roberts) as a means of connecting the lighting device to a support. One having ordinary skill in the art would have recognized a knob upon one part of one tab mechanically engaging the second part of the tab wherein the second part slidingly extends collinear from the one part; and another knob upon one part of the other tab mechanically engaging the second part of the other tab wherein the second part slidingly extends collinear from the one part as being an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute knobs with sliding parts in for the securing means of Tan in view of Roberts.
Claims 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Roberts, and further in view of Lin; Litke US 2018/0079353 is cited as documentary evidence. 
As for claims 4 and 12, Tan fails to teach a channel positioning where said back intersects with said upper rest and orienting towards said shroud, said channel extending along said back and having a rounded sectional shape; another channel positioning where said back intersects with said lower rest and orienting towards said upper rest, said another channel extending along said back and having a rounded sectional shape; wherein said channels are adapted to receive wiring from lighting placed within said mount. The examiner takes Official Notice that the use of wiring channels in lighting devices is well-known.  Litke is provided as documentary evidence of a wiring channel for a window mounted lighting device having a rounded sectional shape (624, Fig 17, paragraph 0110). It would have been obvious for one having ordinary skill in the art to utilize wiring channels for Tan positioned where said back intersects with said upper rest and where said back intersects with said lower rest and orienting towards said upper rest, said another channel extending along said back and having a rounded sectional shape, to provide a suitable means for suppling external power to the lighting device. One would have been motivated to make this combination to allow the light source of Tan to receive power from an external power source.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tan CN 204986668 (see English translation) in view of Lin US 2016/0305616.
As for claim 15, Tan discloses a mount installed upon a window of a door of a law enforcement vehicle (matter of intended use not given patentable weight) comprising: an elongated back (1b, Fig 2); an elongated shroud opposite said back (1d, Fig 2, last paragraph of page 3); and a lower rest (as indicated below in Fig 2) extending outward from said back towards said shroud (see Fig 2); said lower rest adapted to receive a lighting system (see Fig 2, Tan lower rest receives substrate 1c and light source 2).
Tan fails to specifically teach or disclose said shroud having an arcuate form extending from said back downward towards said lower rest. Lin teaches a shroud having an arcuate form extending from a back downward to a lower rest (paragraph 0039, Fig 13). It would have been obvious for one having ordinary skill in the art to look to the teachings of Lin and utilize a curved shroud in with Tan for applications where changing the shape of the shroud or to further modify the light emitted through the device is desired.  One would have been motivated to make this modification to achieve a desired lighting device shape and/or to achieve a desired luminous output in Tan.

Allowable Subject Matter
Claims 5-7, 13, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose:  
5. The mount installed upon a window of a door of a law enforcement vehicle of claim 3 further comprising: said shroud 1d having a tip spacing outward from said upper rest; said tip having a recess therein partially extending along said back; and said recess receiving a lens secured therein, said lens being one of translucent, transparent, and colored; wherein said mount is adapted to receive lighting secured therein between said tip and said upper rest and wherein said mount is adapted to have the lighting emit light parallel to said upper rest outwardly through said lens.
6. The mount installed upon a window of a door of a law enforcement vehicle of claim 2 further comprising: said lower rest having a free end spacing away from said back towards said shroud; said shroud spacing outwardly from said free end; another channel positioning where said back intersects with said lower rest and orienting towards said shroud, said another channel extending along said back and having a rounded sectional shape; wherein said channel is adapted to receive wiring from lighting placed within said mount.
13. The mount installed upon a window of a door of a law enforcement vehicle of claim 11 further comprising: said shroud having a tip spacing outward from said upper rest; said tip having a recess therein partially extending along said back; and said recess receiving a lens secured therein, said lens being one of translucent, transparent, and colored; wherein said mount is adapted to receive lighting secured therein between said tip and said upper rest and wherein said mount is adapted to have the lighting emit light parallel to said upper rest outward through said lens.
16. The mount installed upon a window of a door of a law enforcement vehicle of claim 15 further comprising: said lower rest having a free end spacing away from said back towards said shroud; said shroud spacing outwardly from said free end; a channel positioning where said back intersects with said lower rest and orienting towards said shroud, said channel extending along said back and having a rounded sectional shape; wherein said channel is adapted to receive wiring from lighting placed within said mount.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HUTCHISON ’071, KAWAMURA ‘954, and COHEN ‘167 are cited for disclosing window-mounted elongated lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875